DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statements (IDS) submitted on 8-3-2021 & 12-21-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8 the recitation “the three-dimensional 15dataset, is represented as a substantially straight portion in the map”, is deemed ambiguous and overly broad. With emphasis on the phrase “substantially straight”, the applicant has not clearly shown how “substantially” is defined. The limitation raises the question as to whether the dataset is a straight portion or not?

	Regarding claim 12 the recitation “the three-dimensional dataset of the tread which is substantially flat ”, is deemed ambiguous and overly broad. With emphasis on the phrase “substantially flat”, the applicant has not clearly shown how “substantially” is defined. The limitation raises the question as to whether the dataset of the tread is flat or not?

Regarding claim 13 the recitation “the corrected height of each of …”, lacks antecedent basis.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorrance et al (US 9,805,697).

Regarding claim 1 Dorrance et al teaches obtain a three-dimensional dataset (abstract) (col. 5 lines 39-50)(col. 6 lines 38-67) informative of at least part of a tread of a tire 102 , and determine, using the three-dimensional dataset, data informative of tread depth of the tire 102 (abstract)(col. 7 lines 27-67)(col. 8 lines 19-67)(col. 10 lines 1-18)(col. 14 lines 2-24).

Regarding claim 2 Dorrance et al teaches obtain at least two images (col. 7 lines 5-25)(col. 12 lines 21-65) of a tire 102 acquired at different viewing angles, wherein each of the two images is informative of a tread of the tire 102, and generate, using the two images, the three-dimensional dataset informative of at least part of the tread based on the two images (col. 3 lines 20-65)(col. 9 lines 1-25).

Regarding claim 3 Dorrance et al teaches to determine data 15informative of tread depth at various locations (figs. 1-10) around the tread 102, wherein the locations are spread along a portion of a total circumference of the tread which corresponds to at least 5% of the total circumference of the tread 102 (figs. 1-10).

Regarding claim 4 Dorrance et al teaches determining data informative of tread depth at various location (figs. 1-10) wherein the three- 20dimensional dataset  (abstract)(col. 7 lines 27-67)(col. 8 lines 19-67)(col. 10 lines 1-18)(col. 14 lines 2-24) is obtained based on data acquisition of the tread which captures, in a single acquisition, data informative of at least 5% of the total circumference of the tread (figs. 1-10).
	
Regarding claim 5 Dorrance et al teaches determine, for at least one groove (col. 2 Lines 27-30) of the tread 102, data informative of tread depth for at least 100 different 25locations along a bottom of the groove (figs. 1-10).

Regarding claim 6 Dorrance et al teaches the three-dimensional dataset comprises a plurality of points (figs. 1-10), wherein at least some of the plurality of points have a position in the three-dimensional dataset which depends on at least one of: (1) a viewing angle of the tread by a device (figs. 1-10), and 5(2) a curvature of the tread, wherein the computerized system is configured to generate a corrected height for at least some of the plurality of points which is independent of at least one of (1) and (2) according to a criterion (figs. 1-10).

Regarding claim 7 Dorrance et al generate, using the three-dimensional dataset, a map informative of height profile of at least part of the tread, and determine, using the map, data informative of tread depth of the tire (fig. 4-6).

Regarding claim 8 Dorrance et al teaches  at least one groove present in the tread, which is represented as a curved portion in the three-dimensional 15dataset (figs. 1-10), is represented as a substantially straight portion in the map (fig. 8 & 13).

Regarding claim 9 Dorrance et al generating the map includes unwrapping the three-dimensional dataset, or data informative thereof (figs. 1-10).

Regarding claim 10 Dorrance et al teaches projecting at least part of the three-dimensional dataset along a predefined axis, and 20fit a predefined shape to a representation of the tread in the three-dimensional dataset (col. 7 lines 15-45) (figs. 1-10).

Regarding claim 11 Dorrance et al teaches a cylinder, or 25 - a toroid (figs. 1-10).

Regarding claim 12 Dorrance et al teaches determine at least one surface in the three-dimensional dataset of the tread 202 which is substantially flat according to a criterion (figs. 1-10), 5determine a local direction orthogonal to the surface, and determine data informative of tread depth of the tire using the local direction (figs. 1-10).

Allowable Subject Matter

5.	Claims 13 -17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  



Regarding claim 13 Dorrance et al or the cited pertinent art anticipate nor render obvious generating for each of a plurality of points of said surface, a corrected height with respect to said local direction, and 10determine data informative of tread depth of the tire using the corrected height of each of a plurality of points of said surface.

Regarding claim 14 neither Dorrance et al or the cited pertinent art anticipate nor render obvious obtaining a training set comprising, for each training sample of the training set, an image of a tire and data informative of tread depth of the tire, and 15- feed the training set to a machine learning module, to train the machine learning module to estimate, based on an image of a tire, tread depth of the tire.

Claims 15-16 are objected to based on their dependency of claim 14.

Regarding claim 17 neither Dorrance et al or the cited pertinent art anticipate nor render obvious at least one image used to generate the three-dimensional dataset is acquired by an imaging device from a first 25angle relative to a longitudinal direction perpendicular to a surface of the tread, and wherein the tire is illuminated by an illumination device from a second angle relative 31 to the horizontal direction, wherein the illumination device and the imaging device are positioned so as to have the first angle being smaller than the second angle.

6.	Claims 18-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 18 neither Dorrance et al or the cited pertinent art anticipate nor render obvious obtaining a training set including a plurality of training samples, wherein each given training sample of the training set comprises at least one image of a given tire, and data informative of tread depth of the given tire, and feed the training set to a machine learning module, to train the machine learning module to estimate, based on an image of a tire, tread depth of the tire.

Claims 19-21 are allowed based on their dependency of allowed claim 18.

Regarding claim 22 neither Dorrance et al or the cited pertinent art anticipate nor render obvious obtain at least one image of a tire, wherein the at least one image is informative of a tread of the tire, 10feed the at least one image to a trained machine learning module, and estimate, using the machine learning module, tread depth of the tire.

Claim 23 is allowed based on its dependency of allowed claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220101512 A1 Computerized system for estimating tread depth of tire, has processing and memory circuitry (PMC) that performs segmentation on image to obtain first image segment corresponding to illuminated section and second image segment
WO 2020205640 A1 SYSTEM FOR IDENTIFYING VEHICLES AND DETECTING TIRE CHARACTERISTICS
DE 102020206097 A1 Method for measuring a tread depth of a tread of a tire by means of a mobile terminal device as well as correspondingly configured mobile terminal device, server device and non-volatile data memory
WO 2020121306 A1 METHOD OF AUTOMATIC TIRE INSPECTION AND SYSTEM THEREOF
WO 2017212915 A1 TIRE DETERIORATION STATE PREDICTION METHOD
GB 2531534 A Vehicle tyre inspection
US 20160029006 A1 System and Method for Analysis of Surface Features
US 20150075271 A1 System for analyzing treads of car tires, has tire tread analyzer fixed in floor of modular container such that vehicle drives analyzer, and sensor for controlling tire tread analyzer to detect vehicle, which drives through entrance
US 20170190223 A1 TIRE TREAD DEPTH MEASUREMENT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856